As filed with the Securities and Exchange Commission on April 28, 2009 Registration No.333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-3 REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 Bridge Bancorp, Inc. (Exact name of registrant as specified in its charter) New York 11-2934195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2200 Montauk Highway, Bridgehampton, New York 11932, (631) 537-1000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive office) Kevin M.
